Case: 14-31324      Document: 00513336916         Page: 1    Date Filed: 01/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-31324
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 11, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DARIN FIELDS, also known as Yabba Yabba,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CR-23-6


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Darin Fields appeals the 151-month within-guidelines sentence he
received following his guilty plea to conspiracy to possess with intent to
distribute cocaine hydrochloride and cocaine base. Specifically, he argues that
the district court abused its discretion by denying his motion for a downward
variance. Fields argues that although he was properly characterized as a
career offender, one of the predicate offenses, a 2003 conviction for possession


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31324    Document: 00513336916     Page: 2   Date Filed: 01/11/2016


                                 No. 14-31324

with intent to distribute marijuana, involved a small amount of the drug and
did not involve an attempt by Fields to sell. He thus contends that in light of
the facts underlying the predicate offense, the court should not have applied
the career offender enhancement.      In addition, Fields maintains that the
statements made by the district court at sentencing reflect that the court
incorrectly believed it lacked a legal basis for imposing a downward variance.
      We review sentences for substantive reasonableness, in light of the 18
U.S.C. § 3553(a) factors, under an abuse of discretion standard. Gall v. United
States, 552 U.S. 38, 49-51 (2007). Fields has not demonstrated that the district
court abused its discretion by sentencing him to a within-guidelines sentence
of 151 months in prison. See id, at 51. The district court’s statements at
sentencing reflect that the district court considered Fields’s arguments in favor
of a lower sentence and relied upon them to impose a sentence at the bottom
of the guidelines range rather than at the top. However, the court indicated
that Fields’s lengthy criminal history and the need for deterrence outweighed
the facts underlying the predicate offense. See § 3553(a)(1), (2)(B). When read
in context, the district court’s statement about not seeing a “legal basis” for
sentencing Fields below the guidelines range reflects the court’s conclusion
that a variance was not warranted in this case.
      Fields’s within-guidelines sentence is presumptively reasonable. See
United States v. Rashad, 687 F.3d 637, 644 (5th Cir. 2012). He has not shown
that the district court considered any irrelevant or improper factors, that it
made an error in judgment in weighing the § 3553(a) factors, or that it did not
account for a factor that should have received significant weight. See United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). Fields’s disagreement with
the weight the district court afforded his arguments in favor of a variance does
not render his sentence unreasonable. See United States v. Gutierrez, 635 F.3d



                                       2
    Case: 14-31324   Document: 00513336916    Page: 3   Date Filed: 01/11/2016


                               No. 14-31324

148, 154-55 (5th Cir. 2011). Consequently, the judgment of the district court
is AFFIRMED.




                                     3